


Exhibit 10.48




COLLATERAL ASSIGNMENT OF PLATFORM RIG CONTRACT




THIS COLLATERAL ASSIGNMENT OF PLATFORM RIG CONTRACT (this “Assignment”) is made
as of the 13th day of June, 2011, by MILLER ENERGY RESOURCES, INC. a Tennessee
corporation (“Grantor”) in favor of GUGGENHEIM CORPORATE FUNDING, LLC, as
Administrative Agent for the Lenders (in such capacity and together with its
replacements, successors and assigns from time to time, the “Administrative
Agent”) pursuant to the Loan Agreement (defined below).




W I T N E S S E T H :




WHEREAS, Grantor has entered into that certain Loan Agreement, dated as of June
13, 2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Loan
Agreement), by and among Grantor, as borrower, the lenders from time to time
party thereto (the “Lenders”), and Administrative Agent;




WHEREAS, in order to secure the Obligations, the Grantor and certain other
Subsidiaries of the Grantor have entered into that certain Guarantee and
Collateral Agreement, dated as of June 13, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) with the Administrative Agent, pursuant to
which Grantor has granted to the Administrative Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement) a
security interest in and Lien on all or substantially all of its personal
property assets;




WHEREAS, Grantor has entered into the certain Contract of Construction and Sale
For One, 2000 H.P. Offshore Winterized SCR Drilling Rig, dated as of June 12,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the terms hereof, the “Platform Rig Contract”), by
and between Grantor, as buyer, and Voorhees Equipment and Consulting, Inc., a
Texas corporation (“Voorhees”), as seller, pursuant to which Grantor has agreed
to purchase, and Voorhees has agreed to sell and construct, one (1) Drilling Rig
Model 1320 National Offshore Winterized SCR Rig Package (collectively, the
“Platform Rig”) in accordance with the terms and specifications contained
therein;




WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Grantor under the Loan Agreement that the Grantor
shall have executed and delivered this Assignment to the Administrative Agent
for the benefit of the Secured Parties to further secure the Obligations;




NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
Grantor hereby agrees as follows:




1.         Grantor hereby collaterally assigns and grants to the Administrative
Agent, for the benefit of the Secured Parties, as additional security for the
payment and performance in full of the Obligations, a security interest in all
of Grantor’s interests, rights and remedies (contractual




1

--------------------------------------------------------------------------------




or otherwise) under the Platform Rig Contract, including, without limitation,
all rights, claims or causes of action against Voorhees for any breach or
violation by Voorhees of the provisions of the Platform Rig Contract and any
representations, warranties, covenants, indemnifications and agreements of
Voorhees in connection therewith.  Upon the occurrence of an Event of Default,
the Administrative Agent shall be entitled to exercise any and all of Grantor’s
contractual rights and other rights and remedies arising under the Platform Rig
Contract and shall have the right to institute any action against Voorhees
arising under the Platform Rig Contract and seek redress directly against
Voorhees for any breach or violation by Voorhees of the Platform Rig Contract.




2.         Grantor agrees (a) to promptly notify Administrative Agent of the
occurrence of any material breach or default under, or repudiation or
termination of, or notice of any material dispute or claim arising under or in
connection with, the Platform Rig Contract by any party thereto, and (b) that it
will not enter into or permit any supplement, modification, amendment or
amendment and restatement of, or waive any right of Grantor or obligation of
Voorhees under, the Platform Rig Contract without the prior written consent of
the Administrative Agent if the effect thereof would be adverse to the
Administrative Agent and/or the Lenders.  Grantor represents and agrees that as
of the date hereof there have been no material breaches or defaults under, or
any repudiation or termination of, or notice of any material dispute or claim
arising under or in connection with, the Platform Rig Contract.




3.         Grantor hereby irrevocably authorizes and empowers Administrative
Agent as its agent at any time after the occurrence and during the continuance
of an Event of Default to either directly or on behalf of Grantor, assert any
claims and demands and enforce any interests, rights and remedies as Grantor may
have, from time to time, against Voorhees with respect to the Platform Rig
Contract, as Administrative Agent may deem proper, including, without
limitation, the requirement that Voorhees continue to permit Grantor to perform
its obligations as contemplated by the Platform Rig Contract, notwithstanding
the occurrence of such Event of Default.  Grantor hereby irrevocably makes,
constitutes and appoints Administrative Agent (and all officers, employees or
agents designated by Administrative Agent) as Grantor’s true and lawful attorney
(and agent-in-fact) for the purpose of enabling the Administrative Agent or its
agent after the occurrence and during the continuance of an Event of Default to
cure any default by Grantor with respect to the Platform Rig Contract, or to
assert any claims and demands or enforce any interests, rights and remedies
against Voorhees, including, without limitation, the right of Grantor to require
the performance of Voorhees under the terms of the Platform Rig Contract.  The
power of attorney granted herein shall be coupled with an interest and is
irrevocable until this Assignment is terminated and the security interests
granted herein are released.




4.         Grantor hereby agrees and acknowledges that unless and until the
Administrative Agent shall become a party to the Platform Rig Contract in
accordance with the terms hereof, none of the Administrative Agent, any Lender
or any other Secured Party shall be deemed to have assumed any of the
obligations or liabilities of Grantor under the Platform Rig Contract by reason
of this Assignment.  Grantor further agrees to indemnify, protect, defend and
hold Administrative Agent and the Secured Parties harmless from and with respect
to any claims or demands by Voorhees arising under the Platform Rig Contact.




5.         Administrative Agent may exercise or decline to exercise any right
granted it herein in its unrestricted discretion, and to the extent
Administrative Agent shall elect to exercise




2

--------------------------------------------------------------------------------




any right hereunder, Administrative Agent shall not be liable to Grantor for any
exercise or failure to exercise its rights hereunder.  Nothing contained herein
shall place any burden or obligation on Administrative Agent or any other
Secured Party, or impose any liability on Administrative Agent or any other
Secured Party.  Administrative Agent may exercise its rights under this
Assignment on any one or more occasions.  Any proceeds realized by
Administrative Agent from the exercise of its rights hereunder shall be applied
by Administrative Agent in accordance with the Loan Agreement and the other Loan
Documents.




6.         Grantor hereby consents to and approves of the assignment of the
Platform Rig Contract, and without limiting the foregoing, consents to and
approves of the transfer of the Platform Rig Contract to Administrative Agent or
its nominee at any time after the occurrence and during the continuance of an
Event of Default and to the substitution at such time of Administrative Agent or
its nominee as a party to the Platform Rig Contract.




7.         The obligations and rights set forth in this Assignment shall be in
addition to, and not in lieu of, any obligations or rights set forth in or
contemplated by the Loan Agreement or any other Loan Document.  All rights and
remedies of the Administrative Agent or any other Secured Party evidenced
hereby, or evidenced or contemplated by the Loan Agreement or any other Loan
Document, shall be cumulative and may be exercised separately or concurrently by
the Administrative Agent in accordance with the terms of such Loan Documents,
without regard to the adequacy of or the exercise of any other right, remedy or
security held by or available to the Administrative Agent or any other Secured
Party.




8.         Grantor represents and agrees that the Platform Rig Contract is in
full force and effect and enforceable in accordance with its terms.  Grantor
further represents and agrees that it has furnished Administrative Agent with a
current version of the Platform Rig Contract, together with all amendments
thereto through and including the date hereof.




9.         This Assignment shall continue in effect until all of the Obligations
have been indefeasibly paid in full and have been terminated, at which time
Administrative Agent shall release to Grantor, Administrative Agent’s interest
in the Platform Rig Contract and the other rights assigned hereby.




10.         Any notice to be delivered in accordance with the provisions of this
Assignment shall be delivered in accordance with the notice provisions of the
Loan Agreement.




11.         This Assignment and all of the obligations arising hereunder shall
be binding upon Grantor and its respective successors and assigns and shall,
together with the rights and remedies created hereby, inure to the benefit of
Administrative Agent, the Lenders and the other Secured Parties and their
respective successors and assigns.




12.         This Assignment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Assignment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment.




13.         This Assignment shall become effective as of the date first written
above when and only when (a) the Administrative Agent shall have received duly
executed counterparts of




3

--------------------------------------------------------------------------------




this Assignment signed by Grantor and (b) Voorhees shall have executed and
delivered the Consent and Agreement attached to this Assignment.




14.         THIS ASSIGNMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been executed and delivered as of the
day and year first written above.




GRANTOR




MILLER ENERGY RESOURCES, INC.,

a Tennessee corporation




By: ___/s/ Scott M. Boruff___

Name:  Scott M. Boruff

Title:    Chief Executive Officer







Collateral Agreement Signature Page




--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO:







GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent







By:         /s/ William Hagner

Name:    William Hagner

Title:       Senior Managing Director







Collateral Agreement Signature Page




--------------------------------------------------------------------------------




CONSENT AND AGREEMENT




Voorhees hereby consents to the terms of the foregoing Assignment (capitalized
terms used herein shall have the meanings set forth in the Assignment),
regarding the collateral assignment by the Grantor to the Administrative Agent
of the Platform Rig Contract, and hereby:




(i)         agrees that the Platform Rig Contract shall inure to the benefit of
Administrative Agent (on behalf of the Secured Parties) to the extent
Administrative Agent shall have the right to assert and enforce the Platform Rig
Contract against Voorhees;




(ii)         agrees and warrants that (a) a true, correct and complete copy of
the Platform Rig Contract, together with all amendments thereto through and
including the date hereof, is attached hereto as Annex 1, (b) the Platform Rig
Contract is in full force and effect and (c) Grantor is not currently in default
thereunder, including, without limitation, any default which might otherwise
result from the execution, delivery or performance of the foregoing Assignment;




(iii)         acknowledges and agrees that Grantor must obtain Administrative
Agent’s written consent prior to any supplement, modification, amendment or
amendment and restatement of, or waiver of any right or obligation of Voorhees
under, the Platform Rig Contract if the effect thereof would be adverse to the
Administrative Agent and/or the Lenders;




(iv)         acknowledges and agrees that after the occurrence and during the
continuance of an Event of Default, Voorhees will continue to permit Grantor to
perform its obligations described in the Platform Rig Contract (so long as
Grantor is not in default under the Platform Rig Contract) notwithstanding the
occurrence of such Event of Default under the Loan Agreement;




(v)         agrees to provide written notice to Administrative Agent promptly
after the occurrence of any breach, default or event of default by Grantor under
the Platform Rig Contract and will provide Grantor and Administrative Agent at
least 15 days notice, or if longer, the period specified in the Platform Rig
Contract, to cure such default or event of default before exercising any
remedies available to it under the Platform Rig Contract;




(vi)         agrees that if, for any reason except for termination for
non-payment of the First Progress Payment (as defined in the Platform Rig
Contract), Voorhees either deems itself entitled to terminate the Platform Rig
Contract or ceases to permit Grantor to perform its obligations contemplated by
the Platform Rig Contract, Voorhees will notify Administrative Agent at least
fifteen (15) days before taking such action;




(vii)         agrees that if Grantor defaults on its obligations to
Administrative Agent and, as a result Administrative Agent undertakes to enforce
its rights under the foregoing Assignment, (a) Administrative Agent, or any
nominee of Administrative Agent, may assume and succeed to Grantor’s rights
under the Platform Rig Contract, provided that Administrative Agent or such
nominee cures any defaults of Grantor under the Platform Rig Contract
susceptible of being cured and in existence at that time, and agrees to be bound
by the terms of the Platform Rig Contract for the remainder of the term of the
Platform Rig Contract, and (b) upon receipt of written notice from the
Administrative Agent or such nominee of such actions, Voorhees (i) will cease
complying with instructions concerning the Platform Rig Contract originated by
the




1

--------------------------------------------------------------------------------




Grantor, any of its Affiliates or their respective representatives, and (ii)
will comply with instructions concerning the Platform Rig Contract originated by
the Administrative Agent or such nominee, including instructions as to the
construction of the Platform Rig;




(viii)         agrees and acknowledges that unless and until the Administrative
Agent shall become a party to the Platform Rig Contract in accordance with the
terms of the Assignment, neither Administrative Agent nor any of the Lenders
shall be deemed to have assumed any of the obligations or liabilities of Grantor
under the Platform Rig Contract by reason of the foregoing Assignment; and




(ix)         agrees and acknowledges that (A) any notice to be given by Voorhees
to the Administrative Agent under this Consent and Agreement shall be in writing
and shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, or telecopier to
the Administrative Agent as follows: Guggenheim Corporate Funding, LLC, 135 E.
57th Street, 6th Floor, New York, NY 10022, Attention: Kaitlin Trinh, Telecopy
No. (212) 644-8396, with a copy to Guggenheim Corporate Funding, LLC, 1301
McKinney, Suite 3105, Houston, TX 77010, Attention: Tim Murray, Telecopy No.
(713) 300-1339 (or to such other address or telecopy number as the
Administrative Agent may provide to Voorhees after the date hereof), and (B)
notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).




[Signature Page Follows]




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Consent and Agreement has been executed and delivered
as of the day and year first written above.




CONTRACT PARTY







VOORHEES EQUIPMENT AND CONSULTING, INC.

a Texas corporation







By: /s/ Ron Voorhees

Name: Ron Voorhees

Title: President







Consent and Agreement Signature Page




--------------------------------------------------------------------------------




ANNEX 1




Platform Rig Contract




(See attached)







Annex 1

--------------------------------------------------------------------------------